DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 05/17/2022. Claims 1-20 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 7-11 of Applicant’s Remarks, filed 05/17/2022, with respect to the claim objections and the 35 USC 103 rejections of claims 1-20 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Allowable Subject Matter
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Sartori et al. (US 20210383460) discloses a method comprising: acquiring makeup product definition data based on characteristics of a real-world makeup product from an entity associated with the real-world product such as a designer, manufacturer, or vendor. See abstract and par. 32. Satori also teaches the use of different color variations when applying the virtual makeup on the human face portions (see par. 67) and/or allow the user to select from a range of colors or a palette of five colors (see par. 88-89 ); performing facial feature detection to receive digital image of a human face. See par. 42 , wherein the human face corresponds with the object). In addition, Sartori teaches the virtual makeup product stack can include multiple virtual makeup products 246, each calibrated to approximate their real world counterpart products. For example, a makeup manufacturer may offer a makeup product for a particular facial region (e.g., the lips for lipstick) and in a particular shade, finish, and coverage. A virtual makeup product may be defined with configured effects that approximate the look of the real world product when applied to a digital image of a face. When a virtual makeup product 246 is selected for application to an image, two types of image operations are generally performed. First, one or more masks are generated (i.e., drawn) in one or more transparent layers overlaid on the base image. These masks define a boundary of region of interest within which the virtual makeup product will be applied. For example, when a virtual lipstick is selected to be applied to an image of lips, a mask is generated that defines a boundary of the lip region. See pars. 47-48, wherein the image of the lips corresponds to the detected second object. In addition, Satori teaches the acquisition of a defined region in the image face over which to apply the virtual makeup. See step 404 of fig. 4 and pars. 68-69, The defined region corresponds with the second object.
According to the Satori reference different color variations are used when applying the virtual makeup on the human face portions (see par. 67) and the user is allowed to select from a range of colors (see par. 88) or a palette of five colors (see par. 89), including  defining multiple makeup image shapes that are based in part on the determined regions of interest in a human face, as depicted in FIG. 7A&B , and a color a is applied to a region of interest (see pars. 67-74).
Colby et al. (US 20210224889) discloses a method and system provided for  improved color rendering of an item or scene, such as an item for sale through web sites or printed brochures, wherein portions of an image item or a scene is correlated or matched with colors within a physical color standard. The process  includes sampling multiple portions of the image of the  item or scene with known colors of the physical color standard or vice versa, and where the portion correlated is responsive to a match color based on the sampling. See par. 81-85 and 93.
In contrast, Applicant's claimed invention provides a technique for utilizing a messaging system to provide a practical application that enables the rendering of augmented reality experiences, in connection with a product, in a scene with an object(s) such as a user’s face, along with providing product information. In an example, the AR experience provides AR content that is applied to the object such as a representation of the user’s face or other part of the user’s body (e.g., arm, leg, and the like) for display on a given client device. Such AR content can be related to the product, such as rendering how a beauty product would appear on the representation of the user’s face. The advantage os such technique is to provide improvements in presenting AR content items to facilitate a natural and intuitive presentation of AR content and thereby increase a sense of presence in an environment including a mixture of (real) physical items and AR content items. 
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, image data captured by a camera of a client device is received and analyzing by means of an image recognition process to determine an object corresponding to the physical item comprising a beauty product; a set of colors corresponding to a set of regions of the determined object is identified; a second image data captured by the camera of the client device is analyzing to detect a second object corresponding to a representation of a particular body part of a user; then a augmented reality content is generated for display based at least in part on the identified set of colors and the detected second object. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 21 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-20. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/05/2022